Citation Nr: 1312330	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-46 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a left knee disability.

2.   Entitlement to a disability rating in excess of 30 percent for chronic major depressive disorder (previously claimed as sleepiness and insomnia).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 through April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which among other issues, denied the Veteran's claims for a disability ratings in excess of 20 percent for a left knee disability and 30 percent for chronic major depressive disorder.  

The Veteran's substantive appeal reflects that the Veteran requested a video conference hearing in this matter before a Board member.  Accordingly, a video conference hearing was scheduled to take place before the undersigned VLJ in January 2013, with the Veteran attending from the Portland RO.  Notice to that effect was mailed to the Veteran in November 2012.  The Veteran did not appear at the scheduled hearing; however, arguments were raised on the record by the Veteran's accredited representative.  A transcript of these proceedings is associated with the record.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing must fulfill two duties in order to comply with the cited regulation.  Namely, the VLJ is under (1) a duty to fully explain the issues on appeal, and (2) a duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the presiding VLJ noted the elements of the claim that were lacking to substantiate the Veteran's claims for higher disability ratings.  The proceedings focused on the elements necessary to substantiate the Veteran's claim for a higher evaluation, and the Veteran's representative advanced arguments on the Veteran's behalf which addressed those necessary elements.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This appeal also initially included the issue of entitlement to a disability rating in excess of 20 percent for service-connected left knee retropatellar pain syndrome with synovitis and degenerative joint disease.  During the January 2013 hearing, the Veteran's representative expressed on the record that the Veteran wished to withdraw his pending appeal as to that issue.  Accordingly, the issue of the Veteran's entitlement to a higher disability rating for his service-connected left knee disability is not presently before the Board on appeal.  38 C.F.R. § 20.204.

The issues of entitlement to a higher disability rating for the Veteran's service-connected psychiatric disorder as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a January 2013 hearing before the undersigned, the Veteran's representative indicated that he wished to withdraw his appeal with respect to the evaluation of his left knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the rating assigned for the Veteran's service-connected left knee disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veteran had previously pursued a higher evaluation for his service-connected left knee disability.  At a hearing before the undersigned in January 2013, his representative reported that he desired to withdrawal his appeal of the evaluation assigned for this disability.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's representative has withdrawn the appeal with respect to the evaluation of his left knee, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal or the disability evaluations assigned for the Veteran's left knee and it is dismissed.


ORDER

The appeal of the disability evaluation assigned for the Veteran's left knee disability is dismissed.


REMAND

In support of his August 2010 claim for a disability rating in excess of 30 percent for major depressive disorder, the Veteran has alleged that his major depressive disorder has been manifested by symptoms which include severe emotional problems, anger, and depression.  In his August 2012 substantive appeal, he alleged that his major depressive disorder was resulting in difficulty maintaining personal relationships and was also preventing him from holding any gainful employment.  

During the January 2013 hearing, the Veteran's representative argued that the Veteran's symptoms had worsened since his most recent VA psychiatric examination, which was performed in October 2010.  She stated further that the Veteran had been attending weekly psychotherapy sessions at the VA Medical Center (VAMC).

As an initial matter, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In view of the Veteran's assertions that symptoms related to his major depressive disorder have prevented him from holding gainful employment, the issue of entitlement to a TDIU has been raised by the record and must be considered as part of this appeal.  For that reason the Board has characterized the issues as styled on the title page.

Consistent with the arguments raised by the Veteran's representative, the claims file reflects that the Veteran has not received a VA psychiatric examination since October 2010.  In view of the assertions that the symptoms associated with his major depressive disorder have worsened since that examination, the Veteran should be arranged to undergo a new VA examination to assess the current severity of his major depressive disorder.  38 C.F.R. § 3.159(c)(4).

Although during the January 2013 hearing, the Veteran's representative reported that the Veteran had been attending ongoing weekly psychotherapy at the VAMC, a review of the Veteran's paper and electronic claims file reflects that efforts have been made to associate the Veteran's VA treatment records only through June 2012.  Prior to scheduling the examination described above, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered psychiatric treatment since June 2012.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to a disability rating in excess of 30 percent for chronic major depressive disorder and a TDIU.  

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination to examine the current symptoms and severity of his service-connected major depressive disorder, and, to ascertain its impact on his ability to secure and follow a substantially gainful occupation.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who has provided psychiatric treatment since June 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran should also be afforded a VA examination, to determine all manifestations associated with his service-connected major depressive disorder, and the severity of any such manifestations.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected major depressive disorder and discuss the impact of such symptoms on the Veteran's activities and social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for the assigned score.

The examiner should also provide an opinion as to whether the Veteran's service-connected major depressive disorder, either alone or in conjunction with the Veteran's other service-connected disabilities, render him unable to obtain or retain gainful employment.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to a disability rating in excess of 30 percent for chronic major depressive disorder and entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


